                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                    November 07, 2018
                          UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

MARIO ALBERTO ESQUIVEL,                         §
(TDJC #02061075)                                §
       Petitioner                               §
VS.                                             §     MISC. ACTION NO. M-18-1019
                                                §
LORIE DAVIS, Director, Texas                    §
Department of Criminal Justice,                 §
Correctional Institutions Division              §
        Respondent

 ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
                    AND GRANTING DISMISSAL

       The Court has reviewed the magistrate judge's Report and Recommendation regarding

Petitioner Mario Alberto Esquivel’s action pursuant to 28 U.S.C. § 2254. After having reviewed

the said Report and Recommendation, and no objections having been filed by either party, the

Court is of the opinion that the conclusions in said Report and Recommendation should be

adopted by this Court.

       It is, therefore, ORDERED, ADJUDGED and DECREED that the conclusions in

United States Magistrate Judge Juan F. Alanis’s Report and Recommendation entered as Docket

Entry No. 5 are hereby adopted by this Court.

       FURTHER, the Court, having adopted the magistrate judge’s conclusions, is of the

opinion that a certificate of appealability should be DENIED, and that Petitioner’s Petition for

Writ of Habeas Corpus under 28 U.S.C. § 2254 should be DISMISSED.

       The Clerk shall send a copy of this Order to the Petitioner and counsel for Respondent.

       SO ORDERED this 7th day of November, 2018, at McAllen, Texas.


                                                ___________________________________
                                                Randy Crane
                                                United States District Judge

1/1
